IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-173

                             Filed: 20 September 2016

Watauga County, No. 14 CRS 50923

STATE OF NORTH CAROLINA

             v.

ANTWON LEERANDALL ELDRIDGE


      Appeal by defendant from judgment entered 3 August 2015 by Judge Edwin G.

Wilson, Jr. in Watauga County Superior Court. Heard in the Court of Appeals 24

August 2016.


      Roy Cooper, Attorney General, by Joseph L. Hyde, Assistant Attorney General,
      for the State.

      Kimberly P. Hoppin for defendant-appellant.


      DAVIS, Judge.


      Antwon Leerandall Eldridge (“Defendant”) appeals from his convictions for

trafficking in cocaine by transportation and trafficking in cocaine by possession. On

appeal, Defendant argues that the trial court erred in denying his motion to suppress

evidence discovered during the stop of his vehicle because the stop was based on an

officer’s mistake of law that was not objectively reasonable. After careful review, we

reverse the trial court’s order denying Defendant’s motion to suppress.

                               Factual Background
                                  STATE V. ELDRIDGE

                                   Opinion of the Court



      On 12 June 2014, Deputy Aaron Billings of the Watauga County Sheriff’s

Office was traveling northbound on U.S. Highway 421 while talking on the phone to

his supervisor, Lieutenant Brandon Greer.         As he was driving, Deputy Billings

noticed a white Ford Crown Victoria driving without an exterior mirror on the driver’s

side of the vehicle. The vehicle was registered in Tennessee.

      Deputy Billings was aware that North Carolina law generally requires vehicles

to be equipped with exterior mirrors on the driver’s side. He asked Lieutenant Greer

to confirm that the applicable statute did, in fact, require the presence of an exterior

mirror on the driver’s side of a vehicle, and Lieutenant Greer responded that Deputy

Billings was correct. Neither Deputy Billings nor Lieutenant Greer was aware that

this statutory requirement — which is codified in N.C. Gen. Stat. § 20-126(b) — does

not apply to vehicles registered out of state. Deputy Billings proceeded to perform a

traffic stop on the Crown Victoria in a nearby parking lot.

      Deputy Billings approached the vehicle and found Defendant in the driver’s

seat. Defendant consented to a search of the car, and officers later found 73 grams of

crack cocaine and 12 grams of marijuana inside the vehicle. Defendant was arrested

and subsequently admitted his awareness of the presence of the drugs in the vehicle.

      On 2 February 2015, Defendant was indicted for trafficking in cocaine by

transportation, trafficking in cocaine by possession, and possession with intent to

manufacture, sell, or deliver cocaine. Defendant filed a motion to suppress evidence



                                          -2-
                                 STATE V. ELDRIDGE

                                  Opinion of the Court



obtained during the 12 June 2014 traffic stop, and a hearing was held on 4 June 2015

in Watauga County Superior Court before the Honorable Eric Morgan.

      At the hearing, Deputy Billings testified that at the time of the stop he

genuinely believed that the statutory provision requiring exterior mirrors applied to

Defendant’s vehicle. However, he conceded that he had since learned that the statute

was not actually applicable because the Crown Victoria was not registered in North

Carolina. Lieutenant Greer similarly testified that he had been unaware on the date

at issue that the statutory requirement applied only to vehicles registered in North

Carolina.

      On 5 June 2015, the trial court entered an order denying Defendant’s motion

to suppress, which contained the following findings of fact:

             1. Deputy Aaron Billings is a seven and a half year
             veteran of the Watauga County Sheriff’s Department.

             2. Deputy Billings was in uniform and on patrol at 10:42
             PM on June 12, 2014.

             3. Deputy Billings encountered the Defendant’s vehicle
             on U.S. Highway 421 in Watauga County. U.S. Highway
             421 is a public roadway.

             4. Prior to stopping the Defendant, Deputy Billings
             noticed there was no exterior mirror on the driver’s side of
             the vehicle. Upon closer examination, Deputy Billings
             noticed there was also no exterior mirror on the passenger
             side of the vehicle.

             5. The Defendant’s vehicle was registered in the State of
             Tennessee.


                                         -3-
                                STATE V. ELDRIDGE

                                 Opinion of the Court




            6. Deputy Billings had a reasonable and good faith belief
            that the condition of the Defendant’s vehicle violated
            N.C.G.S. § 20-126(b).

            7. Other subsections of N.C.G.S. § 20-126, which
            regulates mirrors on vehicles, do not require a vehicle to be
            registered in North Carolina to apply. For example,
            N.C.G.S. § 20-126(a) requires rearview mirrors in vehicles,
            but does not include a requirement that the vehicle be
            registered in North Carolina. In addition, N.C.G.S. § 20-
            126(c) requires rearview mirrors on motorcycles, but does
            not include a requirement that the vehicle be registered in
            North Carolina.

            8. Lieutenant Brandon Greer also testified. Lieutenant
            Greer has twelve years of law enforcement experience and
            was Deputy Billings[’s] supervisor on June 12, 2014.

            9. Lieutenant Greer testified that Deputy Billings
            contacted Lieutenant Greer prior to conducting the traffic
            stop of the Defendant.

            10. Lieutenant Greer informed Deputy Billings that he
            believed the absence of exterior mirrors on the Defendant’s
            vehicle violated N.C.G.S. § 20-126(b).

      Based on these findings of fact, the trial court made the following conclusions

of law:

            1. Deputy Billings stopped the Defendant based on an
            objectively reasonable mistake of law that N.C.G.S. § 20-
            126(b) applied to the Defendant’s vehicle even though it
            was registered in Tennessee and not North Carolina. This
            was a reasonable and good faith, but mistaken
            understanding of the scope of the legal prohibition of
            N.C.G.S. § 20-126(b).

            2.   The purpose of N.C.G.S. § 20-126(b) is to ensure the


                                        -4-
                                        STATE V. ELDRIDGE

                                         Opinion of the Court



               safety of motor vehicles and their drivers on North
               Carolina roads. This purpose would not lead an officer to
               believe that N.C.G.S. § 20-126(b) applies only to vehicles
               registered in North Carolina.

               3. Deputy Billings’s traffic stop of the Defendant for
               violating N.C.G.S. § 20-126(b) was a reasonable mistake of
               law within the meaning of Heien v. North Carolina, 135 S.
               Ct. 530 (2014), and Deputy Billings had a reasonable
               suspicion that justified the traffic stop of the Defendant.

       On 3 August 2015, Defendant entered an Alford plea to trafficking in cocaine

by transportation and trafficking in cocaine by possession but preserved his right to

appeal the denial of his motion to suppress. The trial court sentenced Defendant to

35 to 51 months imprisonment. Defendant gave oral notice of appeal in open court.1

                                             Analysis

       Defendant’s sole argument on appeal is that the trial court erred in concluding

that Deputy Billings’s decision to stop Defendant’s vehicle was based on a reasonable

mistake of law and therefore constituted sufficient grounds for the traffic stop. The

State concedes error on this point, and we agree that the stop was unlawful.

       Our review of a trial court’s denial of a motion to suppress is “strictly limited

to determining whether the trial judge’s underlying findings of fact are supported by

competent evidence, in which event they are conclusively binding on appeal, and

whether those factual findings in turn support the judge’s ultimate conclusions of


       1 Defendant has filed a petition for certiorari asking this Court to consider his appeal despite
any “technical defect” in his notice of appeal. However, because it appears from the record that
Defendant’s notice of appeal was properly given, we deny the petition for certiorari as moot.

                                                 -5-
                                  STATE V. ELDRIDGE

                                   Opinion of the Court



law.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982). “Where no

exception is taken to a finding of fact by the trial court, the finding is presumed to be

supported by competent evidence and is binding on appeal.” State v. Miller, __ N.C.

App. __, __, 777 S.E.2d 337, 340 (2015) (citation and quotation marks omitted).

      “[A]n officer may, consistent with the Fourth Amendment, conduct a brief,

investigatory stop when the officer has a reasonable, articulable suspicion that

criminal activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123, 145 L. Ed. 2d 570,

576 (2000). “Reasonable suspicion is a less demanding standard than probable cause

and requires a showing considerably less than preponderance of the evidence.” State

v. Barnard, 362 N.C. 244, 247, 658 S.E.2d 643, 645 (citation and quotation marks

omitted), cert. denied, 555 U.S. 914, 172 L. Ed. 2d 198 (2008). Investigatory traffic

stops “must be based on specific and articulable facts, as well as the rational

inferences from those facts, as viewed through the eyes of a reasonable, cautious

officer, guided by his experience and training.” State v. Watkins, 337 N.C. 437, 441,

446 S.E.2d 67, 70 (1994). Our Supreme Court has held that “[a] court must consider

the totality of the circumstances—the whole picture in determining whether a

reasonable suspicion exists” to justify an officer’s investigatory traffic stop. State v.

Otto, 366 N.C. 134, 138, 726 S.E.2d 824, 828 (2012) (citation and quotation marks

omitted).

      Under North Carolina law,



                                          -6-
                                  STATE V. ELDRIDGE

                                   Opinion of the Court



             (b) It shall be unlawful for any person to operate upon the
             highways of this State any vehicle manufactured,
             assembled or first sold on or after January 1, 1966 and
             registered in this State unless such vehicle is equipped with
             at least one outside mirror mounted on the driver’s side of
             the vehicle. Mirrors herein required shall be of a type
             approved by the Commissioner.

N.C. Gen. Stat. § 20-126(b) (2015) (emphasis added).

      The key question in this appeal is whether Deputy Billings’s genuine — but

mistaken — belief that N.C. Gen. Stat. § 20-126(b) applied to Defendant’s vehicle

provided reasonable suspicion for the traffic stop. Our resolution of this issue is

controlled by the United States Supreme Court’s decision in Heien v. North Carolina,

__ U.S. __, 135 S. Ct. 530, 190 L. Ed. 2d 475 (2014). In Heien, a law enforcement officer

stopped a vehicle because its left brake light was not working. The defendant, who

was both a passenger in the vehicle and its owner, consented to a search of the vehicle.

During the search, the officer found a sandwich bag containing cocaine in a duffel bag

located inside the car, and the defendant was arrested. After being charged with

attempted trafficking in cocaine, the defendant moved to suppress the evidence,

contending that the traffic stop violated the Fourth Amendment. The defendant’s

motion was denied. Id. at __, 135 S. Ct. at 534-35, 190 L.Ed.2d. at 480-81.

      On appeal, this Court held that the denial of the motion to suppress had been

improper, ruling that the statute at issue merely required vehicles to have at least

one working brake light, which the defendant’s vehicle clearly did. Id. at __, 135 S.



                                          -7-
                                  STATE V. ELDRIDGE

                                   Opinion of the Court



Ct. at 535, 190 L.Ed.2d. at 481. Our Supreme Court reversed, concluding that even

though having one faulty brake light was not a violation of the statute, the officer

“could have reasonably, even if mistakenly, read the vehicle code to require that both

brake lights be in good working order[.]” Id. at __, 135 S. Ct. at 535, 190 L.Ed.2d. at

481.

       The United States Supreme Court upheld the validity of the traffic stop,

holding that an officer’s “mistake of law can . . . give rise to the reasonable suspicion

necessary to uphold [a] seizure under the Fourth Amendment.” Id. at __, 135 S. Ct.

at 534, 190 L. Ed. 2d at 480. In so holding, the Supreme Court distinguished between

reasonable and unreasonable mistakes of law, explaining that “[t]he Fourth

Amendment tolerates only reasonable mistakes, and those mistakes—whether of fact

or of law—must be objectively reasonable. We do not examine the subjective

understanding of the particular officer involved.” Id. at __, 135 S. Ct. at 540, 190
L. Ed. 2d at 486.

       In analyzing the applicable North Carolina statute regulating brake lights, the

Court had “little difficulty concluding that the officer’s error of law was reasonable.”

Id. at __, 135 S. Ct. at 540, 190 L. Ed. 2d at 486. The Court focused on the lack of

clarity in the statutory text and noted the absence of prior caselaw from North

Carolina courts interpreting this statutory provision. Id. at __, 135 S. Ct. at 540, 190




                                          -8-
                                  STATE V. ELDRIDGE

                                   Opinion of the Court



L.Ed.2d at 487. In its opinion, the Court stated the following regarding the ambiguity

of the statute:

             Although the North Carolina statute at issue refers to “a
             stop lamp,” suggesting the need for only a single working
             brake light, it also provides that “[t]he stop lamp may be
             incorporated into a unit with one or more other rear lamps.”
             N.C. Gen. Stat. Ann. § 20-129(g) (emphasis added). The use
             of “other” suggests to the everyday reader of English that a
             “stop lamp” is a type of “rear lamp.” And another subsection
             of the same provision requires that vehicles “have all
             originally equipped rear lamps or the equivalent in good
             working order,” § 20-129(d), arguably indicating that if a
             vehicle has multiple “stop lamp[s],” all must be functional.

Id. at __, 135 S. Ct. at 540, 190 L. Ed. 2d at 486-87.

      The present appeal provides this Court with its first opportunity to apply

Heien. We are guided in this endeavor by decisions from a number of courts in other

jurisdictions that have interpreted Heien in analogous contexts.            These cases

establish that in order for an officer’s mistake of law while enforcing a statute to be

objectively reasonable, the statute at issue must be ambiguous. See, e.g., United

States v. Stanbridge, 813 F.3d 1032, 1037 (7th Cir. 2016) (“The statute isn’t

ambiguous, and Heien does not support the proposition that a police officer acts in an

objectively reasonable manner by misinterpreting an unambiguous statute.”);

Northrup v. City of Toledo Police Dep’t, 785 F.3d 1128, 1132 (6th Cir. 2015) (“If it is

appropriate to presume that citizens know the parameters of the criminal laws, it is

surely appropriate to expect the same of law enforcement officers—at least with



                                          -9-
                                  STATE V. ELDRIDGE

                                   Opinion of the Court



regard to unambiguous statutes.” (citation omitted)); Flint v. City of Milwaukee, 91
F. Supp. 3d 1032, 1057 (E.D. Wis. 2015) (“There also appears, in this Court’s view, to

be a condition precedent to even asserting that a mistake of law is reasonable. That

is, as stated by Justice Kagan in her concurrence, that the statute be genuinely

ambiguous, such that overturning the officer’s judgment requires hard interpretive

work.” (citation and quotation marks omitted)).

      Moreover, some courts applying Heien have further required that there be an

absence of settled caselaw interpreting the statute at issue in order for the officer’s

mistake of law to be deemed objectively reasonable.         See, e.g., United States v.

Alvarado-Zarza, 782 F.3d 246, 250 (5th Cir. 2015) (where statute required use of turn

signal in advance of making a turn and prior caselaw interpreting the statute

distinguished between turns and lane changes, officer’s stop of defendant’s vehicle for

failing to signal before changing lanes — as opposed to turning — was not objectively

reasonable mistake of law under Heien); United States v. Sanders, 95 F. Supp. 3d
1274, 1284-86 (D. Nev. 2015) (although statute proscribing obstruction of rear view

mirror was ambiguous, prior caselaw had interpreted virtually identical statute such

that officer’s stop of defendant’s vehicle for obstructing rear view mirror was therefore

not objectively reasonable mistake of law); People v. Gaytan, 32 N.E.3d 641, 650-53

(Ill. 2015) (where statute prohibiting certain materials from being attached to license

plate was ambiguous and “no prior appellate case had addressed the scope of [the



                                          - 10 -
                                 STATE V. ELDRIDGE

                                 Opinion of the Court



statute] with respect to trailer hitches[,]” officer’s mistake of law was objectively

reasonable).

      Unlike the statutory language at issue in Heien, the text of N.C. Gen. Stat.

§ 20-126(b) is clear and unambiguous. The phrase “registered in this State” as used

in this statutory provision is susceptible to only one meaning — that is, the vehicle

must be registered in North Carolina in order for the requirements of N.C. Gen. Stat.

§ 20-126(b) to apply.    Thus, a reasonable officer reading this statute would

understand the requirement that a vehicle be equipped with a driver’s side exterior

mirror does not apply to vehicles that — like Defendant’s vehicle — are registered in

another state.

      Because we conclude that Deputy Billings’s mistake of law was not objectively

reasonable under the standard set out in Heien, no reasonable suspicion existed to

support the stop of Defendant’s vehicle. Therefore, the trial court erred in denying

Defendant’s motion to suppress. See State v. Cottrell, 234 N.C. App. 736, 752, 760
S.E.2d 274, 285 (2014) (reversing trial court’s order denying motion to suppress and

remanding for order vacating defendant’s guilty plea).

                                    Conclusion

      For the reasons stated above, the trial court erred in denying Defendant’s

motion to suppress. Accordingly, we reverse the trial court’s 5 June 2015 order and

remand for entry of an order vacating Defendant’s guilty plea.



                                        - 11 -
                     STATE V. ELDRIDGE

                      Opinion of the Court



REVERSED AND REMANDED.


Judges CALABRIA and TYSON concur.




                             - 12 -